      Case 2:21-cm-00213-FMO Document 1 Filed 08/23/21 Page 1 of 4 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     JONATHAN GALATZAN
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7       Federal Courthouse, 14th Floor
        312 North Spring Street
        Los Angeles, California 90012
8       Telephone: (213) 894-2569
        Facsimile: (213) 894-0142
9       E-mail: Victor.Rodgers@usdoj.gov
10   Attorneys for
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                 WESTERN DIVISION

15   IN THE MATTER OF THE SEIZURE OF         2:21-CM-00213
     $117,200.00 IN US CURRENCY
16                                           STIPULATION EXTENDING UNITED
                                             STATES OF AMERICA’S TIME TO FILE
17                                           COMPLAINT FOR FORFEITURE;
                                             [PROPOSED] ORDER THEREON LODGED
18                                           UNDER SEPARATE COVER

19

20        It is hereby stipulated by and between the United States of

21   America (“United States” or “the government”) and claimant Jeremy

22   Kottler(“claimant”) by and through their respective attorneys, as

23   follows:

24        1.    Pursuant to the claim that the United States alleges was

25   received by the Federal Bureau of Investigation (the “FBI”) on June

26   17, 2021, claimant filed a claim in the FBI administrative forfeiture

27   proceedings to $117,200.00 in U.S. Currency (United States Asset

28
      Case 2:21-cm-00213-FMO Document 1 Filed 08/23/21 Page 2 of 4 Page ID #:2



1    Identification Number 21-FBI-003219).       The $117,200.00 in U.S.

2    Currency is hereinafter referred to as the “property.”

3         2.   It is the United States’ position that the FBI sent the

4    written notice of intent to forfeit required by 18 U.S.C.

5    § 983(a)(1)(A) to all known interested parties, the time has expired

6    for any person to file a claim to the property under 18 U.S.C. §

7    983(a)(2)(A)-(E), and no person other than claimant has filed a claim

8    to the property as required by law in the administrative forfeiture

9    proceedings.
10        3.   Under 18 U.S.C. § 983(a)(3)(A), the United States is
11   required to file a complaint for forfeiture against the property
12   alleging that the property is subject to forfeiture within 90 days
13   after a claim has been filed in the administrative forfeiture
14   proceedings, which in this case would be September 15, 2021, unless
15   the court extends the deadline for good cause shown or by agreement
16   of the parties.
17        4.   As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish
18   by agreement to extend to December 14, 2021 the time in which the

19   United States is required to file a complaint for forfeiture against

20   the property alleging that the property is subject to forfeiture, so

21   that the government can investigate this matter and determine whether

22   this matter can be settled without the government having to initiate

23   a civil judicial forfeiture action.

24        5.   Claimant knowingly, intelligently, and voluntarily gives up

25   any right claimant may have under 18 U.S.C. § 983(a)(3)(A)-(C) to

26   require the United States to file a complaint for forfeiture against

27   the property alleging that the property is subject to forfeiture by

28   September 15, 2021 and any right claimant may have to seek dismissal

                                          2
      Case 2:21-cm-00213-FMO Document 1 Filed 08/23/21 Page 3 of 4 Page ID #:3



1    of any complaint on the ground that it was not filed on or before

2    such date.

3         6.   The parties agree that the deadline by which the United

4    States shall be required to file a complaint for forfeiture against

5    the property alleging that the property is subject to forfeiture

6    shall be extended to December 14, 2021.

7         SO STIPULATED.

8    DATED: August 23, 2021            TRACY L. WILKISON
                                       Acting United States Attorney
9                                      SCOTT M. GARRINGER
                                       Assistant United States Attorney
10                                     Chief, Criminal Division
                                       JONATHAN GALATZAN
11                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
12

13                                     _/s/ Victor A. Rodgers________
                                       VICTOR A. RODGERS
                                       Assistant United States Attorney
14
                                       Attorneys for
15                                     UNITED STATES OF AMERICA
16
     DATED: August 23, 2021            PAUL L. GABBERT
17

18
                                       __/s/ Paul L. Gabbert__________
19                                     PAUL L. GABBERT
20                                     Attorney for Claimant
                                       JEREMY KOTTLER
21

22

23

24

25

26

27

28

                                          3
      Case 2:21-cm-00213-FMO Document 1 Filed 08/23/21 Page 4 of 4 Page ID #:4



1                           PROOF OF SERVICE BY MAILING

2          I am over the age of 18 and not a party to the within action.          I

3    am employed by the Office of the United States Attorney, Central

4    District of California.     My business address is 312 North Spring

5    Street, 14th Floor, Los Angeles, California 90012.

6          On August 23, 2021, I served a copy of: STIPULATION EXTENDING

7    UNITED STATES OF AMERICA’S TIME TO FILE COMPLAINT FOR FORFEITURE on

8    each person or entity named below by enclosing a copy in an envelope

9    addressed as shown below and placing the envelope for collection and
10   mailing on the date and at the place shown below following our
11   ordinary office practices.
12   TO:

13   Paul L. Gabbert, Esq.
     2530 Wilshire Boulevard, 2nd Floor
14   Santa Monica, CA 90403
15    X    I am readily familiar with the practice of this office for
16   collection and processing correspondence for mailing.          On the same
17   day that correspondence is placed for collection and mailing, it is
18   deposited in the ordinary course of business with the United States
19   Postal Service in a sealed envelope with postage fully prepaid.
20         I declare under penalty of perjury under the laws of the United
21   States of America that I am employed in the office of a member of the
22   bar of this Court, at whose direction the service was made, and that
23   the foregoing is true and correct.
24         Executed on August 23, 2021 at Los Angeles, California.
25                                          /s/ Paul J. Read
26                                          Paul J. Read
                                            Paralegal, FSA
27

28
